Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered July 15, 2002, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the prosecutor’s comments on summation constituted reversible error is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]), and, in any event, is without merit. The prosecutor’s remarks were fair comment on the evidence and fair responses to the defense counsel’s statements in summation (see People v *410Russo, 201 AD2d 512 [1994], affd 85 NY2d 872 [1995]). Moreover, since the prosecutor did not state her personal belief regarding the truthfulness of the People’s witnesses, it cannot be said that she improperly vouched for their credibility (see People v Evans, 291 AD2d 569 [2002]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Santucci, J.P., Schmidt, Townes and Mastro, JJ., concur.